Citation Nr: 9912542	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  96-21 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Whether the veteran has submitted new and material evidence 
to reopen a claim of entitlement to service connection for a 
back disorder, and if so, whether the claim is well-grounded.



WITNESSES AT HEARING ON APPEAL

Appellant and appellant's brother and father



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1967.

Service connection was denied for residuals of a back injury 
by a June 1979 rating decision.  In a June 1994 rating 
decision, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, determined that that 
new and material evidence had not been submitted to reopen 
the claim of entitlement to service connection for a back 
disorder.  The veteran subsequently perfected an appeal on 
this issue to the Board of Veterans' Appeals (Board).

The veteran provided testimony at personal hearings before 
the RO in September 1996, and before the undersigned Board 
Member in March 1999.  Transcripts of both hearings are of 
record.

The Board notes that the veteran was represented by a private 
attorney at his September 1996 personal hearing.  However, 
the private attorney withdrew as the veteran's representative 
in October 1996, and no new representative has been obtained 
by the veteran.


FINDINGS OF FACT

1.  The service medical records show that the veteran was 
treated for a back injury in August 1967.  An X-ray taken at 
that time indicated some narrowing at the L5-S1 disc 
interspace.

2.  In June 1979, the RO denied service connection for 
residuals of a back injury; the veteran was informed of this 
decision, and did not appeal.

3.  A private medical opinion, dated in March 1999, indicated 
that this X-ray showed it was "possible" that the veteran's 
current back disorder originated with his August 1967 in-
service back injury.


CONCLUSIONS OF LAW

1.  The June 1979 decision denying the veteran's claim for 
entitlement to service connection for residuals of a back 
injury is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.1103 (1998).

2.  New and material evidence has been presented to reopen 
the veteran's claim for service connection for residuals of a 
back injury; the claim is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1998).  

3.  The veteran has submitted a well-grounded claim of 
entitlement to service connection for a back disorder.  
38 U.S.C.A. § 5107 (West 1991); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran's spine was clinically evaluated as 
normal on his January 1966 induction examination.  His spine 
was also clinically evaluated as normal on his separation 
examination, conducted August 3, 1967.  On a Report of 
Medical History, also dated August 3, 1967, the veteran 
reported that he had never experienced recurrent back pain.  
However, the service medical records show that the veteran 
was treated for a back injury on August 10, 1967.  This 
injury occurred as a result of lifting a heavy object.  An X-
ray was taken of the veteran's lumbosacral spine on August 
15, 1967.  This X-ray showed no fractures or active bony 
disease.  There was believed to be some narrowing at the L5-
S1 disc interspace, and it was stated that this could suggest 
some disc changes.

Medical records are on file from the VA Medical Center (VAMC) 
in Indianapolis, Indiana, which show that the veteran was 
hospitalized from April to May 1979 due to complaints of 
right leg pain and right posterior thigh pain.  It was noted 
that he had been treated by a chiropractor for the past two 
years for this discomfort.  Also noted was that a normal 
lumbar myelography was performed in May 1979.  Nerve roots 
were reportedly well seen and were considered symmetric.  An 
EMG was refused by the veteran.  Additional treatment records 
are on file which cover the period from June 1982 to January 
1984, but no pertinent findings were made regarding the 
veteran's back.

Also on file are private medical records from the Spine 
Institute which cover the period from January to November 
1989.  These records show that the veteran was treated for a 
work-related back injury that occurred in April 1988, that he 
had not worked since May 1988, and that he underwent an 
anterior lumbar interbody fusion at L5-S1 with allograft in 
February 1989.  It is noted that the veteran was treated 
during this period by J. L. Beghin, M.D. 

Various lay statements were also submitted in support of the 
veteran's claim.  In an undated statement, the veteran's 
brother reported that he took the veteran to the VA hospital 
in winter months of 1970 due to severe back pains.  He 
subsequently took his brother to a private chiropractor in 
the Spring of 1971.  The veteran's former spouse asserted 
that the veteran was treated by an Dr. Nolan in the summer of 
1968 for a back injury, but that Dr. Nolan was now deceased.  
The veteran's current spouse stated that the veteran has had 
back problems ever since his discharge from active duty.

At his personal hearing before the undersigned Board Member, 
the veteran testified about the circumstances of his in-
service back injury.  He also testified that the August 1967 
X-ray indicated that he had a chronic disability which 
referred to L5-S1, and that he had had back surgery in that 
area.  The veteran acknowledged that he had a work-related 
back injury in 1988, but testified that he had been 
experiencing back problems for many years prior to that 
injury.  For example, he testified that he was hospitalized 
at the Indianapolis VAMC sometime in 1970 or 1971 for his 
back, and that he continued to have various back problems.  
Moreover, he testified that Dr. Beghin had informed him that 
his back disorder could not have been caused entirely by his 
1989 injury.  Dr. Beghin reportedly informed the veteran that 
his back disorder was the result of a long deterioration of 
his back because of the problems at L5-S1.  The veteran 
testified that he would try to get a statement from Dr. 
Beghin to verify this contention.

It is noted that in October 1996, the RO sent a request for 
additional medical records from the Indianapolis VAMC which 
covered the period from 1970 to 1972.  The RO stated that if 
records had been retired, for the VAMC to request them back.  
The Indianapolis VAMC subsequently sent the request back, and 
noted that there was no locator card.

Following his hearing before the undersigned Board Member, 
the veteran submitted a statement for Dr. Beghin, which was 
dated in March 1999.  Dr. Beghin noted that he first treated 
the veteran in January 1989, that the veteran was found to 
have severe degenerative disc disease at L5-S1, and underwent 
an interbody fusion at the L5-S1 level in February 1989.  
Further, Dr. Beghin reported that the veteran remained his 
patient to date.  Moreover, he noted that the veteran 
experienced a back strain during his military service, for 
which X-rays were obtained in August 1967.  It was also noted 
that this X-ray reported narrowing of the L5-S1 disc.  Based 
on the foregoing, Dr. Beghin opined that it was "possible" 
that the veteran's degenerative disc originated with the 
injury he sustained in August 1967.


Legal Criteria.  Despite the finality of a prior decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-part 
analysis.  Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 
17, 1999) (en banc).  First, VA must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material" under 
38 C.F.R. § 3.156(a).  Second, if new and material evidence 
has been presented, immediately upon reopening the VA must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Finally, if the claim is well-
grounded, the VA may evaluate the merits after ensuring the 
duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.

Service connection may be established for disability 
resulting from injury or disease incurred in service, or for 
a preexisting injury or disease that was aggravated by 
service, or for certain diseases that were initially 
manifested, generally to a compensable degree of 10 percent 
or more, within a specified presumption period after 
separation from service.  This presumption period is 
generally within the first post-service year.  See 38 
U.S.C.A. §§ 1110, 1112(a), 1116, 1131, 1133(a), 1137; 38 
C.F.R. §§ 3.303(a), 3.306, 3.307 (1998).  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  An allegation that 
a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  See 38 U.S.C.A. § 5107(a) (West 
1991); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The quality 
and quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown 5 Vet. App. 91, 92-93 (1993).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
symptomatology that is not inherently incredible or beyond 
the competence of a lay person to observe.  Savage, supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well-grounded.  Grottveit, 5 Vet. 
App. at 93.


Analysis.  In the instant case, the March 1999 statement from 
Dr. Beghin constitutes new and material evidence.  
Accordingly, the veteran's claim is reopened.  The Board also 
finds that the veteran has submitted a well-grounded claim of 
entitlement to service connection for a back disorder.  The 
service medical records show treatment in August 1967 for a 
back injury, the medical evidence clearly shows that the 
veteran has a current back disorder, and Dr. Beghin's March 
1999 statement provides the requisite medical nexus between 
the veteran's current disability and his in-service injury.  
Caluza, 7 Vet. App. at 506.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has defined a well-grounded claim as follows: 
"A well[-]grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); see also Grottveit at 93 (where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well-grounded).


ORDER

The veteran has submitted new and material evidence in 
support of his claim of entitlement to service connection for 
a back disorder, the claim is reopened.  Additionally, the 
reopened claim is a well-grounded claim of entitlement to 
service connection for a back disorder.


REMAND

For the reasons stated above, the Board has found that the 
veteran has submitted a well-grounded claim of entitlement to 
service connection for a back disorder.  However, the Court 
has emphasized that in order for a claim to be well-grounded 
it need not be supported by evidence sufficient for the claim 
to be granted.  Rather, the law establishes only a 
preliminary threshold of plausibility with enough of an 
evidentiary basis to show that the claim is capable of 
substantiation.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).

In determining that the veteran's claim is well-grounded, the 
credibility of evidence has been presumed and the probative 
value of the evidence has not been weighed.  However, once 
the claim is found to be well-grounded, the presumption that 
it is credible and entitled to full weight no longer applies.  
In the adjudication that follows, the Board must determine, 
as a question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
material contained in a record; every item of evidence does 
not have the same probative value.  

The Court has also stated that any failure of a medical 
professional to provide a basis for their opinions goes to 
the weight and credibility of the evidence in the 
adjudication on the merits rather than the threshold 
determination of well groundedness, a stage at which the 
claimant's evidence is presumed credible.  Hernandez-Toyens, 
11 Vet. App. 379, 382 (1998).  In the instant case, the Board 
notes that even though Dr. Beghin noted that he had reviewed 
the August 1967 X-ray, he did not actually provide a basis 
for his opinion that it showed it was "possible" that the 
veteran's degenerative disc originated with the injury he 
sustained in August 1967.  The Board finds that a more 
detailed explanation of the basis for this opinion is 
necessary given that the veteran has had a post-service, 
work-related back injury in April 1988.  Granted, the veteran 
provided additional explanation at his March 1999 personal 
hearing.  However, the Court has held that an appellant's lay 
statement regarding what a physician allegedly told him or 
her is too attenuated and inherently unreliable to constitute 
competent medical evidence.  See Robinette, 8 Vet. App. at 
77.

The Board further notes that the term "possible" has been 
recognized as denoting "improbability without excluding the 
idea of feasibility."  Sawyer v. Derwinski, 1 Vet. App. 130, 
135 (1991) (quoting Black's Law Dictionary 1166 (6th ed. 
1990)).  Consequently, while Dr. Beghin's opinion is 
sufficient to meet the initial burden of a well-grounded 
claim, the Board concludes that the opinion is too 
speculative for a grant of service connection on an 
adjudication of the merits of the veteran's claim. 

The Court has long maintained that when the medical evidence 
of record is insufficient, in the opinion of the Board, or of 
doubtful weight or credibility, the Board must supplement the 
record by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  For the reasons 
stated above, the Board has found that Dr. Beghin's opinion 
is insufficient for a grant of service connection.  Here, 
Board is of the opinion that a contemporaneous and 
comprehensive examination of the veteran would materially 
assist in the adjudication of this appeal.  See Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991).

As the veteran's claim is well-grounded, VA has a statutory 
duty to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  Accordingly, this case is 
REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his back 
disorder.  After securing the necessary 
release, the RO should obtain the records 
not already on file.

2.  The veteran should be afforded a VA 
examination to determine the etiology of 
his back disorder.  The claims folder 
should be made available to the examiner 
for review before the examination, as 
well as Dr. Beghin's March 1999 
statement.  The examiner must express an 
opinion whether it is as likely as not 
that the degenerative disc disease which 
required surgery in 1989 is related to 
the disc space narrowing noted on the 
August 1967 X-ray.   

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

After undertaking any development deemed essential in 
addition to that requested above, the RO should readjudicate 
the issue on appeal in light of the evidence added to the 
record.  If the benefit requested on appeal is not granted to 
the veteran's satisfaction, the veteran should be furnished a 
Supplemental Statement of the Case and an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

